Citation Nr: 1417701	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1965 to October 1968.

This case comes before the Board of Veterans' Appeal (Board) on appeal from February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified before the Board at a September 2012 hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. As of July 22, 2011, the Veteran's PTSD is manifested by inappropriate work behavior, disorientation to time and place, and memory loss of the relationship of close relatives, such that the Veteran is totally occupationally and socially impaired.

2. Prior to July 22, 2011, the Veteran's PTSD is manifested by suicidal ideation, inappropriate work behavior, sleep impairment, anxiety, unprovoked irritability with periods of violence, and difficulty in adapting to stressful situations, such that total occupational and social impairment is not shown.  


CONCLUSIONS OF LAW

1. As of July 22, 2011, the criteria for an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. Prior to July 22, 2011, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a November 2009 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in January 2010 and July 2011.  The VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Throughout the appeal period, the Veteran has been assigned a 70 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, posttraumatic stress disorder.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

In December 2009 the Veteran saw a VA social worker.  The social worker noted that the Veteran has excessive feelings of panic, obsessive worry, difficulty with sleep, and suicidal ideation.  The Veteran indicated to the social work that he did not have much of a relationship with his wife and that he feels helpless and hopeless about their relationship. 

In January 2010 the Veteran was provided a VA examination.  The VA examiner noted the Veteran was calm and cooperative with no impairment of thought process or communication.  The Veteran reported no hallucinations or delusions and no homicidal or suicidal thoughts.  The Veteran was appropriately oriented and able to maintain minimal personal hygiene and other basic activities.  The VA examiner indicated that the Veteran has no memory impairment, obsessive or ritualistic behavior, panic attacks, or impaired impulse control; however, he did have symptoms of hyperarousal.  At this time the Veteran reported anxiety, sadness, irritability, and sleep difficulties.  In regards to family and social relationships the Veteran said that his relationship with his wife and children was strained and he only has one friend.  

In April 2011 the Veteran's wife submitted a statement in which she described the Veteran's symptoms.  She notes that her relationship with the Veteran is extremely difficult to maintain and it has gotten worse in recent years.  She says the Veteran is short tempered and is enraged if you disagree with him.  He suffers from sleep impairment including waking in a panic.  She reports the Veteran has trouble remembering things, such as house hold tasks, has difficulty understanding complex commands, and becomes illogical when in stressful situations.  He has extreme difficulty maintain relationships with former friends and family.  

In July 2011 the Veteran was provided another VA examination.  The examiner stated the Veteran was minimally functional with progressively more strained relationships with friends and family and deteriorating functioning at work.  He presented for the examination unshaven with dirty clothes.  The Veteran's affect was described as flat at times and at other times blunted with very tearful affect.  His speech was hesitant, soft or whispered, and slow.  The Veteran had notable psychomotor slowing.  The examiner went on to note the Veteran's mood was anxious and he was not oriented to time or place.  He expressed both suicidal and paranoid ideation but no homicidal ideation.  In regards to judgment, the examiner indicated the Veteran does not understand the outcome of his behavior.  Additional symptoms noted include poor impulse control, obsessive or ritualistic behavior, panic attacks, episodes of violence, mild to moderate memory impairment, and hypervigilance.  

The Veteran's 2009 to 2010 work performance review is included in the claims file as well as an August 2012 statement from his work supervisor.  The performance review notes the Veteran has substantial trouble completing the work assigned to him.  The primary problems affecting the Veteran's work appear to be his trouble remembering things and his inability to effectively interact with coworkers without losing his temper and becoming abusive.  The supervisor's statement indicates the writer has been the Veteran's work supervisor since 2008.  She says the Veteran is increasingly confused and has significant difficulty concentrating on his daily work.  He is often unable to complete the required daily orders, often forgetting how to accomplish his tasks.  As of the time of the statement the supervisor notes the Veteran is not capable of managing his time effectively to perform his essential job functions.  It is also indicated that the Veteran is verbally abusive towards coworkers.  The supervisor sums up her statement by saying the Veteran's "disability has affected all forms of his work life to the extent that it has become too difficult for him to continue working" at his current job "as well as any occupational level of employment."

A December 2012 letter from one of the Veteran's VA counselors says the Veteran is totally and permanently disabled in occupational and social settings because of his PTSD.  Further the VA counselor states that it is apparent that the Veteran's employer is making exceptions even though the Veteran is incapable of performing basic work functions.  

During the appeals period, throughout the Veteran's statements he has maintained that his PTSD symptoms make it difficult to perform his work assignments and to interact with coworkers.  Further he notes he finds it difficult if not impossible to maintain family and personal relationships.  November 2009 Veteran's Statement, May 2011 Veteran's Statement.  In some statements he has indicated panic attacks, and nightmares.  November 2009 Veteran's Statement.  Significantly, at his September 2012 Board hearing the Veteran noted he has suicidal ideation, thoughts of hurting others, severe memory impairment including an inability to distinguish his daughter from a sister, and disorientation to place.

Also of record are the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores range from 45 (July 2011 VA examination) to 65 (January 2010 VA examination) throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 61 and 70 is indicative of "some mild" symptoms or some difficulty in social, occupational, or school functioning.  See DSM-IV.

The evidence indicates that, as of July 22, 2011, the Veteran's PTSD resulted in symptomatology that meets the criteria for a 100 percent evaluation.  The Board acknowledges that the Veteran does not meet all of the criteria for a 100 percent disability evaluation.  For example, there is no evidence of gross impairment of thought process, persistent delusions or hallucinations, persistent danger of hurting one's self or others, and intermittent inability to perform activities of daily living.  However, there is evidence that his PTSD is manifested through inappropriate work behavior, disorientation to time and place, and memory loss of the relationship of close relatives, such that the Veteran is totally occupationally and socially impaired.  Further, on this date a GAF scores was recorded that was indicative of serious symptomatology.  The Board acknowledges that the Veteran is currently employed and this runs counter to being totally occupationally impaired; however, the record makes clear that the Veteran is incapable of performing the basic requirements of his employment or any other employment and is being protected from termination by his employer.  See August 2012 Work Supervisors Letter, December 2012 VA Counselor's Statement.  Under such circumstances, and when resolving reasonable doubt in the Veteran's favor, the Board concludes that an evaluation of 100 percent is warranted for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is so from July 22, 2011, the date it is factually ascertainable that an increase occurred after the less severe January 2010 VA examination.

In reaching its decision, the Board considered whether an evaluation in excess of 70 percent was warranted prior to July 22, 2011; however, prior to this date Veteran's PTSD is manifested by suicidal ideation, inappropriate work behavior, sleep impairment, anxiety, unprovoked irritability with periods of violence, and difficulty in adapting to stressful situations.  As such, a 100 percent evaluation is not warranted, prior to July 22, 2011, as there is no evidence of any gross impairment in thought process, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, such that the Veteran was totally occupationally and socially impaired.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.          

Overall, resolving all doubt in the Veteran's favor, the evidence discussed above supports a 100 percent rating, as of July 22, 2011.  Prior to this date, the Veteran's overall disability picture does not warrant a higher rating in excess of 70 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence, prior to July 22, 2011, is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation of 100 percent for PTSD as of July 22, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

An evaluation in excess of 70 percent for PTSD prior to July 22, 2011 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


